                                          Case 3:19-cv-06006-MMC Document 80 Filed 10/21/20 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     ROBERT HEGARTY,                                 Case No. 19-cv-06006-MMC
                                  8                    Plaintiff,
                                                                                        ORDER DENYING PLAINTIFF'S
                                  9               v.                                    MOTION FOR LEAVE TO FILE A
                                                                                        MOTION FOR RECONSIDERATION
                                  10    TRANSAMERICA LIFE INSURANCE                     AND/OR CLARIFICATION
                                        COMPANY,
                                  11                                                    Re: Doc. No. 79
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Robert Hegarty’s (“Hegarty”) Motion for Leave to File a

                                  14   Motion for Reconsideration and/or Clarification of Order (“Motion for Leave”), filed

                                  15   October 14, 2020, pursuant to Civil Local Rule 7-9. By said motion, Hegarty seeks

                                  16   reconsideration and/or clarification of the Court’s Order Denying Plaintiff’s Motion for

                                  17   Preliminary Injunction (“Order”). (See Order, filed July 15, 2020.) Having read and

                                  18   considered the Motion for Leave, the Court rules as follows.1

                                  19                                         BACKGROUND

                                  20          Hegarty’s Motion for Preliminary Injunction was based on his claims that defendant

                                  21   Transamerica Life Insurance Company’s (“Transamerica”) “failure to pay his guaranteed

                                  22   30-year bonus constituted breach of contract and elder financial abuse.” (See Mot. for

                                  23   Preliminary Injunction at 4:15-16 (emphasis omitted).) The Court, in denying that motion,

                                  24   found the first requirement for a preliminary injunction, likelihood of success on the

                                  25   merits, had not been met. In particular, the Court found the claims on which a preliminary

                                  26
                                  27
                                              1 Where a motion is made pursuant to Civil Local Rule 7-9, “no response need be
                                       filed” unless the court “decides to order the filing of additional papers.” See Civil L.R. 7-
                                  28   9(d).
                                            Case 3:19-cv-06006-MMC Document 80 Filed 10/21/20 Page 2 of 5




                                  1    injunction was sought had been released under the terms of a nationwide class action

                                  2    settlement in Oakes v. Bankers United Life Assurance Company, et al., Case No. 96-

                                  3    06849 (192nd Dist. Ct. Dallas Cty.) (“Oakes”).

                                  4                                            DISCUSSION

                                  5    A.      Reconsideration
                                  6            Under the Civil Local Rules of this district, a party seeking reconsideration of an

                                  7    interlocutory order must file a motion for leave to file a motion for reconsideration, see

                                  8    Civil L.R. 7-9(a), and must demonstrate therein one of the following:

                                  9            (1) That at the time of the motion for leave, a material difference in fact or
                                                   law exists from that which was presented to the Court before entry of the
                                  10               interlocutory order for which reconsideration is sought. The party also
                                                   must show that in the exercise of reasonable diligence the party
                                  11               applying for reconsideration did not know such fact or law at the time of
                                                   the interlocutory order; or
                                  12
Northern District of California
 United States District Court




                                               (2) The emergence of new material facts or a change of law occurring after
                                  13               the time of such order; or
                                  14           (3) A manifest failure by the Court to consider material facts or dispositive
                                                   legal arguments which were presented to the Court before such
                                  15               interlocutory order.
                                  16   See Civil L.R. 7-9(b).
                                  17           Here, Hegarty relies on the first and third such grounds.
                                  18        1. Material Difference in Fact or Law
                                  19           At the outset, relying on the first ground, Hegarty asserts the Court, in its Order,

                                  20   “d[id] not address a ‘material fact’ unknown at the time the Order was filed -- that

                                  21   Hegarty’s DRL 1 Insurance Contract is not one of the specified versions of DRL ‘policy

                                  22   forms’ included in the settlement.” (See Mot. for Leave at 3:16-18.)2 In that regard,

                                  23   Hegarty notes, counsel for Transamerica stated at the hearing that the policies covered

                                  24   by the Oakes settlement had certain “policy form numbers,” which numbers, Hegarty now

                                  25
                                               2
                                               In connection with this argument as well as others, Hegarty states, either
                                  26
                                       expressly or impliedly, that the Court ruled “[w]ithout discussion or explanation.” (See,
                                  27   e.g., Mot. for Leave at 3:14-15.) The Order, however, was intended as a “summar[y]” of
                                       the Court’s rulings, the bases for which were set out “in detail on the record at the
                                  28   hearing.” (See Order at 2:21-22.)

                                                                                      2
                                          Case 3:19-cv-06006-MMC Document 80 Filed 10/21/20 Page 3 of 5




                                  1    asserts, do not appear on his policy. At the hearing, however, counsel for Transamerica

                                  2    also stated, “if we were to pull up . . . plaintiff’s certificate, we would see one of those

                                  3    form numbers on the . . . certificate[ ]” (see July 10, 2020, Hr’g Tr. at 39:11-13), and

                                  4    Hegarty, having been given an opportunity by the Court to contest that assertion, did not

                                  5    do so (see id. at 9:24-25, 10:11-13 (noting “your client, as I understand it, was a member

                                  6    of the Oakes class”; informing counsel, “[i]f I’m incorrect in what the parties are actually

                                  7    saying . . . , then somebody should clarify it or correct me”). Moreover, as set forth

                                  8    above, a party relying on a material difference in fact or law “must show that in the

                                  9    exercise of reasonable diligence the party . . . did not know such fact or law at the time of

                                  10   the interlocutory order.” See Civil L.R. 7-9(b)(1). If Hegarty’s certificate does not bear a

                                  11   “form number” covered by the Oakes settlement, such fact was readily discernible prior to

                                  12   the hearing.
Northern District of California
 United States District Court




                                  13          Accordingly, to the extent the Motion for Leave is based on a material difference in

                                  14   fact or law, it will be denied.

                                  15       2. Manifest Failure to Consider Material Facts or Dispositive Legal Arguments
                                  16          In support of the third ground, Hegarty first cites to language in the Oakes

                                  17   settlement providing that “[n]either this Agreement nor any of the relief to be offered

                                  18   under the Stipulation of Settlement . . . shall be interpreted to alter in any way the

                                  19   contractual terms of any Policy” (see Mot. for Leave at 5:9-12), and then argues the

                                  20   Court, in finding he “fail[ed] to identify anywhere in his contract documents any

                                  21   ‘contractual term,’ let alone any ‘express term,’ providing him with a guaranteed bonus”

                                  22   (see id. at 5:13-17 (quoting Order at 4:7-11)), manifestly “failed to address

                                  23   Transamerica’s prior admission that Hegarty’s Insurance Contract contained a

                                  24   guaranteed Persistency Bonus” (see Mot. for Leave at 5:18-19).

                                  25          In quoting the Oakes settlement, however, Hegarty omits the last part of the

                                  26   provision on which he relies, which is found in a section of the Stipulation of Settlement

                                  27   titled “General Matters and Reservations” (see Hegarty Decl. Ex. J § M.21), and, when

                                  28   read in full, is not directed at the scope of the release but, rather, at potential contentions,
                                                                                       3
                                            Case 3:19-cv-06006-MMC Document 80 Filed 10/21/20 Page 4 of 5




                                  1    such as that made by Hegarty at the hearing, that the settlement created a new contract.

                                  2    (See id. (providing: “Neither this Agreement nor any of the relief to be offered under the

                                  3    Stipulation of Settlement shall be interpreted to alter in any way the contractual terms of

                                  4    any Policy or to constitute a novation of any Policy.”)); (see also July 10, 2020, Hr’g Tr. at

                                  5    61:13-14 (arguing, “if the claim is barred, that’s the same thing as a novation”).) The

                                  6    language relevant to the argument Hegarty makes in the instant motion appears in the

                                  7    section titled “Release,” which provides as follows: “Nothing in this Release shall be

                                  8    deemed to alter a Class Member’s rights . . . to make a claim for benefits that will become

                                  9    payable in the future pursuant to the express written terms of the policy form issued by

                                  10   the Defendants.” (See Hegarty Decl. Ex. J § H.1.b.2.) Equally important, that section

                                  11   goes on to make clear that “[u]nder no circumstances shall this Section . . . entitle a Class

                                  12   Member to assert claims that relate to the allegations contained in the Action or to the
Northern District of California
 United States District Court




                                  13   matters described in Section H.1” (see id.), which matters expressly include “matters

                                  14   relating to . . . persistency, or other policy bonuses” (see id. § H.1.b.1).

                                  15           In any event, Hegarty does not contend, nor did he contend at the hearing, that

                                  16   Transamerica, either in the above-referenced letter or otherwise, ever identified any

                                  17   contractual term in his policy providing for a guaranteed monetary bonus, nor has

                                  18   Hegarty, at any time, identified any such provision. In short, there was no “manifest

                                  19   failure by the Court to consider material facts or dispositive legal arguments.” See Civil

                                  20   L.R. 7-9(3).

                                  21           Accordingly, to the extent the Motion for Leave is based on a manifest failure to

                                  22   consider material facts or dispositive legal arguments, it will be denied.

                                  23   B.      Clarification

                                  24           With respect to Hegarty’s request, in the alternative, for clarification of the Order,

                                  25   specifically, clarification as to the effect of that ruling on the status of his claims as well as

                                  26   potential discovery, the Motion for Leave will be denied and the Court will set a Case

                                  27   Management Conference at which the parties should be prepared to discuss their

                                  28   respective positions as to those matters.
                                                                                       4
                                         Case 3:19-cv-06006-MMC Document 80 Filed 10/21/20 Page 5 of 5




                                  1                                          CONCLUSION

                                  2          For the reasons stated above:

                                  3          1. To the extent Hegarty seeks an order granting leave to file a motion for

                                  4             reconsideration of the Order Denying Plaintiff’s Motion for Preliminary

                                  5             Injunction, the Motion for Leave is hereby DENIED.

                                  6          2. To the extent Hegarty seeks, in the alternative, an order granting leave to file a

                                  7             motion for clarification of the above-referenced Order, the Motion for Leave is

                                  8             hereby DENIED and the Court hereby SETS a Case Management Conference

                                  9             for November 20, 2020, at 10:30 a.m. A Joint Case Management Statement

                                  10            shall be filed no later than November 13, 2020.

                                  11         IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 21, 2020
                                                                                              MAXINE M. CHESNEY
                                  14                                                          United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   5
